Case: 11-15294     Date Filed: 08/23/2013    Page: 1 of 2


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 11-15294
                             Non-Argument Calendar
                           ________________________

           D.C. Docket No. 0:11-cv-60614-KAM; 0:96-cr-06208-WJZ-3



CLIVE WILSON,

                                                                Petitioner-Appellant,

                                        versus

UNITED STATES OF AMERICA,

                                                               Respondent-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (August 23, 2013)

Before PRYOR, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Clive Wilson, a native and citizen of Jamaica, appeals the denial of his pro

se petition for a writ of error coram nobis to vacate his conviction for conspiring to
              Case: 11-15294     Date Filed: 08/23/2013    Page: 2 of 2


possess with the intent to distribute cocaine. See 28 U.S.C. § 1651. After Wilson

completed his sentence for his drug crime, he petitioned to vacate his conviction on

the basis that trial counsel was ineffective, under Padilla v. Kentucky, 559 U.S.

356, 130 S. Ct. 1473 (2010), for misadvising him that his plea of guilty would not

subject him to deportation. The district court denied Wilson’s petition on the

ground that Padilla did not apply retroactively on collateral review. We affirm.

      The district court did not abuse its discretion by denying Wilson’s petition.

Wilson’s argument for relief is foreclosed by the recent decision of the Supreme

Court in Chaidez v. United States, 568 U.S.____, 133 S. Ct. 1103 (2013). In

Chaidez, the Court held that Padilla announced a new rule, which “under the

principles set out in Teague v. Lane, 489 U.S. 288[, 109 S. Ct. 1060] (1989), . . .

does not have retroactive effect.” 133 S. Ct. at 1105. Because Wilson’s conviction

became final before Padilla, he “cannot benefit from its holding.” Id. at 1113.

Wilson also argues, for the first time on appeal, that his counsel was ineffective for

failing to negotiate an agreement to prevent him from being deported, but we

decline to consider an argument that Wilson failed to present to the district court.

See Johnson v. United States, 340 F.3d 1219, 1228 n.8 (11th Cir. 2003).

      We AFFIRM the denial of Wilson’s petition for a writ of error coram nobis.




                                          2